DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to the rejection of claim 1 under Sanders (US Patent Publication Number 20080137091 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weiss (US Patent Publication Number 2016/0320010 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (WO Patent Publication Number 2016/161463 A1) in view of Reed (US Patent Publication Number 20020150333A1) and in further view Weiss (US Patent Publication Number 2016/0320010 A1).

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the image spacing device, as taught by Hayes with the tube and prism configuration, as taught by Reed, for the purpose of providing optical element directs light between ones of the fibers and the waveguide (.para. [0011]).
Hayes and Reed fail to explicitly teach wherein said plurality of projection tubes comprise hollow, elongated tubes filled with air, wherein said air is a medium for said light to pass through. In a related art, Weiss teaches wherein said plurality of projection tubes (242) comprise hollow, elongated tubes filled with air, wherein said air is a medium for said light to pass through wherein said projection tubes are opaque (.para. [0049]).

Hayes teaches, as claimed in claim 3, wherein said plurality of projection tubes further comprise a pattern (See Figure 4).
Hayes implicitly teaches, as claimed in claim 4, wherein said pattern is a square wave pattern (.para. [0026] “flexible optical fiber is flexible and therefore could be reconfigured to any pattern”).
Hayes implicitly teaches, as claimed in claim 5, wherein said pattern is a sine wave pattern (.para. [0026] “flexible optical fiber is flexible and therefore could be reconfigured to any pattern”).
Hayes teaches, as claimed in claim 7, wherein said projection tubes are transparent (.para. [0025]).

Hayes teaches, as claimed in claim 8, wherein said projection tubes further comprise a focal lens (21) at their proximal end, their distal end, or both, and wherein said focal lens is adapted to magnify or reduce a projected image (.para. [0021]).
Hayes teaches, as claimed in claim 9, wherein said display projector (31) is an LCD, LED, OLED, holographic, or laser light display projector (.para. [0027]).
Hayes teaches, as claimed in claim 10, a method of manufacturing a contact lens with an image spacing apparatus, the method comprising: transmitting light from a proximal end to a distal end of a plurality of projection tubes (54); redirecting light between adjacent projection 
Hayes teaches, as claimed in claim 11, wherein said plurality of projection tubes further comprise optical fiber (.para. [0026]).
Hayes teaches, as claimed in claim 12, wherein said optical fiber further comprises an optical core and transparent cladding surrounding, said transparent cladding further comprising a lower index of refraction than that of the core, wherein said transparent cladding is configured to reflect said light within the core by total internal reflection, where the angles of reflection are never great enough to cause the light to exit said core (.para. [0025]).
Hayes implicitly teaches, as claimed in claim 14, wherein said plurality of projection tubes further comprise a pattern, and wherein said pattern is a square wave pattern(.para. [0026] “flexible optical fiber is flexible and therefore could be reconfigured to any pattern”).
Hayes teaches, as claimed in claim 15, wherein said projection tubes are transparent (.para. [0025]).
Hayes teaches, as claimed in claim 16, wherein said projection tubes further comprise a focal lens at their proximal end, their distal end, or both, and wherein said focal lens is adapted to magnify or reduce a projected image (.para. [0021]).
Hayes teaches, as claimed in claim 17, a method of manufacturing contact lens with an image spacing apparatus, the method comprising: forming an image spacing contact lens assembly (See Figures 1-7); said image spacing apparatus, comprising: a plurality of projection 
Hayes and Reed fail to explicitly teach wherein said plurality of projection tubes comprise hollow, elongated tubes filled with air, wherein said air is a medium for said light to pass through. In a related art, Weiss teaches wherein said plurality of projection tubes (242) 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the image spacing device, as taught by Hayes and Reed, with the hollow optical fibers, as taught by Weiss, for the purpose of providing hollow structure that contains the light with a reflective lining (.para. [0049]).


Claim 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (WO Patent Publication Number 2016/161463 A1) in view of Reed (US Patent Publication Number 20020150333A1) in further view of  Weiss (US Patent Publication Number 2016/0320010 A1).and in even further view of Oakley (US patent Publication Number 2009/0207379 A1).
Hayes teaches, as claimed in claim 2, wherein said display projector (31) is optically connected to the proximal end of said plurality of projection tubes, Hayes fails to teach wherein an image generator chip, a linear output port, and said display projector comprise a circuit. In a related endeavor, Oakley teaches wherein an image generator chip, a linear output port, and said display projector comprise a circuit (.para. [0024]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the Image spacing device, as taught by Hayes with the circuit, as taught by Oakley, for the purpose of providing the entire optical output of a lamp can be mapped into one polarization and the number of image chips and associated components reduced by half (.para. [0024]).

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the Image spacing device, as taught by Hayes with the circuit, as taught by Oakley, for the purpose of providing the entire optical output of a lamp can be mapped into one polarization and the number of image chips and associated components reduced by half (.para. [0024]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOURNEY F SUMLAR/Examiner, Art Unit 2872                                                                                                                                                                                                        
JOURNEY F. SUMLAR
Examiner
Art Unit 2872

18 December 2021